IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 97-0588V
                                           Filed: April 7, 2014

********************************
KENDALL P. LUMSDEN, a minor, by his   *
adoptive mother and natural guardian, *
CYNTHIA PETERS-LONGO,                 *
                          Petitioner, *                              Stipulation; Attorney Fees and Costs
            v.                        *
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                          Respondent. *
********************************

Robert J. Krakow, Esq., Law Office of Robert J. Krakow, New York, NY for petitioner.
Traci R. Patton, Esq., US Department of Justice, Washington, DC for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS 1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program, 2 I issued
a decision dismissing this petition on September 11, 2013. On April 4, 2014, the parties
filed a stipulation for attorney fees and costs. The stipulation indicates that after
informal discussions, the parties have agreed on $24,250.00 in attorneys’ fees and
costs and $83.10 in petitioner’s costs for a total of $24,333.10.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
  The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
reasonable and appropriate. Accordingly, I hereby award the total $24,333.10 3 as
follows:

            •   a lump sum of $24,250.00 in the form of a check payable jointly to
                petitioner (Cynthia Peters-Longo) and petitioner’s counsel of record
                (Robert J. Krakow) for petitioner’s attorney fees and costs, and

            •   a lump sum of $83.10 in the form of a check payable to petitioner,
                Cynthia Peters-Longo, for her personal litigation costs.

        The clerk of the court shall enter judgment in accordance herewith. 4


IT IS SO ORDERED.

                                         /s Denise K. Vowell
                                         Denise K. Vowell
                                         Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2